Citation Nr: 0313891	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  99-19 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased evaluation for tinea pedis and 
keratoderma of both feet, currently evaluated as 50 percent 
disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to 
September 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, that continued the veteran's evaluation for his 
service connected tinea pedis and keratoderma of both feet at 
a 50 percent evaluation.  A hearing before the undersigned 
Veterans Law Judge at the RO (i.e. a travel board hearing) 
was held in September 2002.

The Board notes that the veteran has indicated several times 
that he feels his service connected disability renders him 
unemployable.  Accordingly, the RO should adjudicate the 
issue of whether the veteran is entitled to a total rating 
based on individual unemployability due to service-connected 
disability.  


REMAND

The Board notes that the veteran, in his hearing testimony, 
dated September 2002, indicated that his service-connected 
condition had gotten worse in the past year.  The Board also 
notes that the veteran was last examined for this condition 
in September 1998, nearly five years ago.  As such, the Board 
finds that the veteran should be given another opportunity 
for a VA examination, to better determine the current present 
level of his disability.

The Board also notes that the veteran has indicated that his 
condition has spread to his hands as well.  As the veteran is 
currently only service connected for his feet, the Board 
finds that a medical opinion as to the etiology of the 
veteran's hand condition is necessary to determine whether 
that is part of the veteran's service connected disability as 
well.

Accordingly, this case is REMANDED for the following 
development:

1.	The veteran should be afforded a VA 
dermatologic examination to determine 
the extent of his skin disability.  
All necessary tests and studies should 
be accomplished, and all clinical 
findings should be set forth in 
detail.  Based on a review of the 
records contained in the claims folder 
and results of the examination, the 
examiner is asked to provide an 
opinion as to whether it is at least 
as likely as not that the veteran's 
current hand condition is related to 
his service connected tinea pedis and 
keratoderma of both feet.  The 
examiner is asked to offer an opinion 
as to whether the veteran's service 
connected condition covers more than 
40 percent of the entire body or more 
than 40 percent of the exposed areas 
affected, or whether the veteran's 
service connected condition requires 
constant or near constant systemic 
therapy.  The examiner must set forth 
the complete rationale underlying any 
conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record.

2.	To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

3.	The RO must also review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000 
is completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act, 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107, are 
fully complied with and satisfied.

4.	After completion of the above 
requested development, and any other 
development deemed warranted by the 
record, the RO should adjudicate the 
claim on appeal in light of all 
pertinent evidence and legal 
authority, to include consideration of 
the recently revised skin regulations.  
The RO must provide adequate reasons 
and bases for its determination.

If any benefit sought on appeal remains denied, the RO should 
furnish to the veteran an appropriate supplemental statement 
of the case, and afford him the opportunity to provide 
written or other argument in response thereto before the 
claims file is returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




